Per Curiam.
This writ of error is taken, in effect, to the judgment of the arbitrators, and not to the judgment of the common pleas, which was entered, not even for form’s sake, by the judges of that court, but by the prothonotary. We have before determined that a special award is not to be treated as a special verdict. If the facts be undisputed, state a case and take the actual judgment of the court below upon it; if they are are not, have them found by a jury in the usual course. By this means a suitor may get into the court of the last resort with sufficient rapidity. We certainly will countenance no procedure which passes the door of the legitimate tribunal, and, in the garb of a writ of error, would give us original jurisdiction.
Writ of error quashed.